| McCLENDON, J.,
concurs.
For the following reasons, I respectfully concur. Herein, the evidence at issue on the motion for new trial is not newly discovered. However, in light of that evidence, it is clear that the testimony of Gilbert Porche prevented the trial court from properly considering all relevant evidence in this matter. Therefore, under the egregious circumstances herein, I agree with the majority that the trial court abused its discretion in denying the plaintiffs motion for new trial.